DETAILED ACTION
This office action is responsive to the Applicant’s submission filed on August 4, 2020.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2020 has been entered.
 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,538,511 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
The Applicant referees to pages 36 and 37 of U.S. Provisional Application No. 61/362,695 for support of “wherein a number of information bit of the UCI is determined based on a number of the 
	The examiner finds the Applicant’s arguments persuasive as to a showing of support for the claims as amended. 

	With respect to Nazar, the Applicant argues that Nazar does not disclose that a number of information bits of the UCI is determined based on a maximum number of codewords for each of the serving cells. 
	In addition, the Applicant states that none of the provisional applications dated prior to July 9, 2010 discloses that a number of information bits of the UCI is determined based on a number of the serving cells and a maximum number of codewords for each of the serving cells. 
	The examiner notes that Nazar as well as its provisional application at least supports the teachings shown with respect to paragraph [0097]. See paragraph [0106] of provisional application June 18, 2010.  The Examiner however, agrees that this section does not disclose that the information bits is also based in part on the maximum number of codewords. Thus, the examiner finds the patent owner’s arguments persuasive. 
	Nonetheless, the examiner presents a new ground of rejection set forth below that will address the amendment. 


Specification
The disclosure is objected to because of the following informalities:
ith respect to Korean Patent Application No. 10-2011-0007669 and the four listed Provisionals it appears as if the provisional applications claim priority to the Korean Patent Application. As set forth in the Application Data Sheet the underlying patent claims priority to the ‘669 Korean Patent—and thus the provisional application do not claim priority to the ‘669 Korean Patent. .  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,7,8,10 and 14  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nayeb Nazar et al. U.S. Patent Pub. 2011/0249578 in view of Byun U.S. Patent Pub. 2005/0232138. 
Regarding claim 1:
A method performed by a wireless device in a wireless communication system, the method comprising:
See the abstract and paragraph [0005] which discloses UE (WTRU) transmitting information in a wireless network. See paragraph [0031] which discloses the network is e.g., a LTE and/or LTE-A. 
performing channel coding on information bits of uplink control information (UCI) to generate encoded information bits, 
See paragraphs [0102 & 0104] which discloses performing channel coding on information bits using various schemes. 
wherein the information bits of the UCI include hybrid automatic repeat request acknowledgement (HARQ-ACK) information bits for serving cells, 
See Figures 9-11 (and related text) which illustrate encoding of HARQ-ACK. See also paragraphs [0143, 0147, 0148 and 0149] which discloses performing coding on the information bits which include HARQ-ACK.
 wherein a number of information bits of the UCI is determined based on a number of the serving cells and a maximum number of codewords for each of the serving cells; and
See paragraph [0097] which describes that the information is based on the number of serving cells from which reporting may be made. In addition, it may be based on the number of information bits/coded bits/symbols which is based on the modulation/coding scheme, resource blocks or HARQ-ACK information. See also paragraphs [0058] and [0127].
In paragraph [0145], Nazar discloses the block code may be used where A is the payload size of the UCI. The codewords of RM may be a linear combination of the N basis sequences denoted Mi,n, where N may be the maximum number of PUCCH payload bits. Depending on whether discontinuous transmission (DTX) may be signaled for a DL CC, the value of N may be, for example, between 10-12 bits or the like, for the maximum number of aggregated CCs. For example, the maximum number of aggregated CCs may be 5 DL CCs.
limited by a maximum number of DL serving cells for which reporting may be made, which may be signaled by higher layers. Information may be limited by a maximum number of information bits, or coded bits, or symbols, which may be a function of the modulation/coding scheme, number of resource blocks for PUSCH, grant, presence of HARQ-ACK information, or a combination thereof.”
Nazar clearly suggest that the information bits may be limited based on DL serving cells are several other different types of information. Although not specifically disclosing that the maximum amount of codewords can also be used to determine the information size, the examiner notes that this would have been obvious to one of ordinary skill in the art. 
Byun discloses a method for transmitting information in a communication system. As set forth in the abstract, the uplink control information is transmitted using an ACK channel. In paragraph [0010], Byun discloses that information bits of the UCI is generated. In paragraph [0026], Byun discloses that the number of information data bits correspond to a maximum codewords. 
Therefore, it would have been obvious to one of ordinary skill in the art to use the maximum number of codewords along with the number of serving cells for determining the number of information bits. As set forth above, Nazar already discloses that it was known to use a number of DL serving cells. In addition, Narzar further teaches that the information may also limited by other factors. Thus, it was well known to information bits is contingent on several factors including serving cells.  
Byun likewise disclose that information bits can be limited based on maximum amount of codewords. Thus, based on the suggestion in Nazar that information data bits is limited based on several different factors, it would have been obvious to consider the maximum amount of codewords. 
The examiner notes that the combination of Nazar and Byun (i.e. combination of using serving cells and maximum codewords) would have been predictable to one of ordinary skill in the art since Nazar clearly suggests of using a plurality of factors for determining number of information bits and 
wherein the serving cells correspond to configured downlink component carriers (DL CCs); 
See paragraph [0005, 0065 and 0071] which discloses serving cells and DL component carriers. 
modulating the encoded information bits to generate modulation symbols; 
See paragraph [0175]. See also paragraph [0177] which discloses using various modulation schemes for the information bits. 
spreading the modulation symbols with an orthogonal sequence; and 
See paragraph [0062] which discloses using an orthogonal sequence for the PUCCH configuration. 
transmitting the spread modulation symbols to a base station on a physical uplink control channel (PUCCH],
See paragraph [0061-0063, 0176, 0177] which discloses transmitting the spread modulation symbols on the PUCCH. 

Regarding claim 3:
The method of claim 1, wherein the HARQ-ACK information bit for a serving cell which fails to receive a physical downlink control channel (PDCCH) corresponds to a non-acknowledgement (NACK).
See paragraph [0007] which discloses that a either an ACK or a NACK can be sent. 

Regarding claim 7:
The method of claim 1, wherein the information bits of the UCI include a non-acknowledgement (NACK) for one serving cell when the base station does not transmit any data via the one serving cell among the serving cells. 
See paragraph [0007] which discloses that a either an ACK or a NACK can be sent. 

Regarding claim 8:
A wireless device comprising: a memory; a radio frequency (RF) unit; and a processor coupled to the memory and the RF unit, [and configured to:
See Figure 1B
perform channel coding on information bits of  uplink control information (UCI) to generate encoded information bits,
See paragraphs [0102 & 0104] which discloses performing channel coding on information bits using various schemes. 
 wherein the information bits of the UCI include hybrid automatic repeat request acknowledgement (HARQ-ACK) information bits for serving cells, 
See Figures 9-11 (and related text) which illustrate encoding of HARQ-ACK. See also paragraphs [0143, 0148 and 0149] which discloses performing coding on the information bits which include HARQ-ACK.
wherein a number of information bits of the UCI is determined based on a number of the serving cells and a maximum number of codewords for each of the serving cells; and
See paragraph [0097] which describes that the information is based on the number of serving cells from which reporting may be made. In addition, it may based on the number of information bits/coded bits/symbols which is based on the modulation/coding scheme, resource blocks or HARQ-ACK information. See also paragraphs [0058] and [0127]
In paragraph [0145], Nazar discloses the block code may be used where A is the payload size of the UCI. The codewords of RM may be a linear combination of the N basis sequences denoted M.sub.i,n, where N may be the maximum number of PUCCH payload bits. Depending on whether discontinuous transmission (DTX) may be signaled for a DL CC, the value of N may be, for example, between 10-12 bits or the like, for the maximum number of aggregated CCs. For example, the maximum number of aggregated CCs may be 5 DL CCs.
limited by a maximum number of DL serving cells for which reporting may be made, which may be signaled by higher layers. Information may be limited by a maximum number of information bits, or coded bits, or symbols, which may be a function of the modulation/coding scheme, number of resource blocks for PUSCH, grant, presence of HARQ-ACK information, or a combination thereof.”
Nazar clearly suggest that the information bits may be limited based on DL serving cells are several other different types of information. Although not specifically discloses that the maximum amount of codewords can also be used to determine the information size, the examiner notes that this would have been obvious to one of ordinary skill in the art. 
Byun discloses a method for transmitting information in a communication system. As set forth in the abstract, the uplink control information is transmitted using an ACK channel. In paragraph [0010], Byun discloses that information bits of the UCI is generated. In paragraph [0026], Byun discloses that the number of information data bits correspond to a maximum codewords. 
Therefore, it would have been obvious to one of ordinary skill in the art to use the maximum number of codewords along with the number of serving cells for determining the number of information bits. As set forth above, Nazar already discloses that it was known to use a number of DL serving cells. In addition, Narzar further teaches that the information may also limited by other factors. Thus, it was well known to information bits is contingent on several factors including serving cells.  
Byun likewise disclose that information bits can be limited based on maximum amount of codewords. Thus, based on the suggestion in Nazar that information data bits is limited based on several different factors, it would have been obvious to consider the maximum amount of codewords. 
The examiner notes that the combination of Nazar and Byun (i.e. combination of using serving cells and maximum codewords) would have been predictable to one of ordinary skill in the art since Nazar clearly suggests of using a plurality of factors for determining number of information bits and 
wherein the serving cells correspond to configured downlink components carriers (DL CCs); 
See paragraph [0005, 0065 and 0071]
modulate the encoded information bits to generate modulation symbols; 
See paragraph [0175]. See also paragraph [0177] which discloses using various modulation schemes for the information bits. 
spread the modulation symbols with an orthogonal sequence; and 
See paragraph [0062] which discloses using an orthogonal sequence for the PUCCH configuration. 
control the RF unit to transmit the spread modulation symbols to a base station on a physical uplink control channel (PUCCH).
See paragraph [0061-0063, 0176, 0177] which discloses transmitting the spread modulation symbols on the PUCCH. 


Regarding claim 10:
The wireless device of claim 8, wherein the HARQ-ACK information bit for a serving cell which fails to receive a physical downlink control channel (PDCCH) corresponds to a non-acknowledgement (NACK).
See paragraph [0007] which discloses that a either an ACK or a NACK can be sent. 

Regarding claim 14:
The wireless device of claim 8, wherein the information bits of the UCI include a non-acknowledgement (NACK) for one serving cell when the base station does not transmit any data via the one serving cell among the serving cells.
See paragraph [0007] which discloses that a either an ACK or a NACK can be sent. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992